DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 9975483) in view of Lee et al (US 20200241824).

As to claim 1, Ramaswamy discloses a system (FIG. 1), comprising: 
an output interface that is configured to present content to a person in a vehicle (FIG. 1, portable computing device 114; FIG. 2A, the computing device can alert 216 the user of the dog or automobile); 
a first camera that is configured to capture a plurality of first images of the person (col. 4, lines 21-26 and 32-36, The automobile, in this example, includes one or more sensors such as a microphone 106 capable of receiving audio input, and one or more cameras 108, 110, 112 positioned around the automobile capable of obtaining image (or video) data of at least the sides, rear, and front of the automobile … The portable computing device 114, such as a mobile phone, is positioned on the dashboard of the automobile in such a manner that at least a first camera (e.g., one or more rear facing cameras) can obtain image data of at least a portion of the road and/or surroundings; see col. 6, lines 3-6, images of the user's head, face, and/or eyes are obtained using the front facing camera of the device, cameras 208, 210, 212 of the automobile, or a combination thereof); 
a second camera that is configured to capture a plurality of second images of a scene that the person is viewing in front of the vehicle (col. 4, lines 37-43, at least a second camera (e.g., one or more front facing cameras) can obtain image data of objects to the rear of the automobile, along with image data of at least a portion of the inside of the automobile, as may include a region near the driver's seat. The device can additionally be paired with the automobile to receive audio and/or image data from the microphone and cameras associated with the automobile); 
a memory that is configured to store computer instructions (FIG. 9, memory 904; see col. 15, lines 35-45); 
a processor that is configured to execute the computer instructions to (FIG. 9, processor 902; see col. 15, lines 35-45): 
obtain the first plurality of images captured by the first camera (FIG. 3, step 302; see col. 8, lines 44-54, a first camera on a first side of a computing device (e.g., a rear facing camera) can obtain image data including a representation of at least a portion of an environment outside the automobile environmental); 
obtain the second plurality of images captured by the second camera (FIG. 3, step 302; see col. 8, lines 44-54, a second camera on a second side of the computing device (e.g., a front facing camera) can obtain image data of objects to the rear of the automobile, along with image data of the inside of the automobile such as at least a portion of a face of a user or other orientation information of the user); 
determine, from a plurality of attention levels, an attention level of the person in an object of interest in the scene in which the person is looking at based on an analysis of an attention position of the person in the plurality of first images and an analysis of a relative position of the object of interest in the plurality of second images (see col. 4, lines 54-65, The front facing cameras can utilize any or a combination of gaze tracking, blink (frequency) detection, head and body tracking algorithms, or other such user monitoring to determine a measure of the user's attentiveness or attention [i.e. attention level], as may be based at least in part upon user orientation information such as head position, direction of gaze and/or any other user characteristic. The rear facing cameras can use one or more identifying algorithms, or other such approaches to monitor and check for pedestrians (e.g., pedestrians crossing the road), obstacles, activity of other automobiles 116, 118 (e.g., automobiles stopped, slowing down, changing lanes, etc.), road work signs, speed limits; see FIG. 3, step 304 and col. 8, lines 55-63, analyzing the position of the eyes in the image information to determine a direction the user is looking, glancing, or gazing, each of which can depend upon the amount of time the user spends looking at a particular object, such as that captured in step 302; FIG. 3, step 308 and col. 9, lines 15-20; col. 6, lines 27-40); 
select an item of content to present to the person (col. 7, lines 1-5, the computing device can sound an alarm or other audible alert. Additionally or alternatively, the computing device can perform a visual alert, such as by flashing a light or symbol, or tactile assistance, such as vibrating or causing some aspect of the automobile to vibrate); and 
present the selected item of content to the person via the output interface (FIG. 3, step 312; see col. 7, lines 1-5). 
Ramaswamy fails to explicitly disclose determine a type of content from a plurality of types of content based on the determined attention level, wherein the plurality of types of content correspond to a plurality of different attention levels; 
select an item of content to present to the person based on the determined type of content and the object of interest that the person is looking at, wherein the selected item of content has a same type of content as the determined type of content; and 
present the selected item of content to the person via the output interface.
However, Lee teaches determine an attention level of the person in an object of interest in the scene in which the person is looking at (see [0081], attention score determined by the interior camera 302 and head movement sensor 303 which are configured to measure gaze of driver 310 based on the driver's line of sight);  
determine a type of content from a plurality of types of content based on the determined attention level (see [0042]-[0045], the content ranked is selected from the group consisting of: driving mode, calendar event, route destination, traffic information, weather, time, and a combination thereof), wherein the plurality of types of content correspond to a plurality of different attention levels (see [0081], rank content displayed on the p displays 308 according to an attention score; see [0042]-[0045]); 
select an item of content to present to the person based on the determined type of content and the object of interest that the person is looking at, wherein the selected item of content has a (see [0045], determining, by the controller, a ranking of content displayed on each display according to an attention score determined by gaze of the user based on the user's line of sight; selecting one of the displays to display the highest ranked content); and 
present the selected item of content to the person via the output interface (see [0045], [0085]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ramaswamy using Lee’s teachings to include determine a type of content from a plurality of types of content based on the determined attention level, wherein the plurality of types of content correspond to a plurality of different attention levels; select an item of content to present to the person based on the determined type of content and the object of interest that the person is looking at, wherein the selected item of content has a same type of content as the determined type of content; and present the selected item of content to the person via the output interface in order to display information desired by the driver or a passenger in a manner that is efficiently received by the driver or the passenger and to reduce driver distraction (Lee; [0006]).

As to claim 2, the combination of Ramaswamy and Lee further discloses wherein the processor is configured to determine the attention level by executing further computer instructions to: 
determine an amount of time the person is looking at the object of interest based on an analysis of the plurality of first images and the plurality of second images (Lee; see [0038], The attention score may be determined by the number of gazes on a particular content, duration of each gaze on that particular content, or a combination thereof; see [0085], The controller 306 keeps count of the number of gazes on each content (including the calendar events) and the duration of each gaze on each content to tabulate the attention score of each content); and 
select the attention level from the plurality of attention levels based on the amount of time the person is looking at the object of interest (Lee; see [0038], [0085]). 

As to claim 3, the combination of Ramaswamy and Lee further discloses wherein the processor is configured to determine the attention level by executing further computer instructions to: 
determine a number of times that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images (Lee; see [0038], The attention score may be determined by the number of gazes on a particular content, duration of each gaze on that particular content, or a combination thereof; see [0085], The controller 306 keeps count of the number of gazes on each content (including the calendar events) and the duration of each gaze on each content to tabulate the attention score of each content); and 
select the attention level from the plurality of attention levels based on the number of times that the person looks at the object of interest (Lee; see [0038], [0085]). 

As to claim 4, the combination of Ramaswamy and Lee further discloses wherein the processor is configured to determine the attention level by executing further computer instructions to: 
(Lee; see [0038], The attention score may be determined by the number of gazes on a particular content, duration of each gaze on that particular content, or a combination thereof; see [0085], The controller 306 keeps count of the number of gazes on each content (including the calendar events) and the duration of each gaze on each content to tabulate the attention score of each content); and 
select the attention level from the plurality of attention levels based on the determined time sequence (Lee; see [0038], [0085]).

As to claim 5, the combination of Ramaswamy and Lee further discloses wherein the processor is configured to determine the attention level by executing further computer instructions to: 
determine a gesture of the person relative to the object of interest based on an analysis of the plurality of first images and the plurality of second images (Lee; see [0032]-[0033], [0080]); and 
select the attention level from the plurality of attention levels based on the determined gesture (Lee; see [0084]-[0085]). 

As to claim 7, the combination of Ramaswamy and Lee further discloses wherein each attention level of the plurality of attention levels corresponds to a different type of content of the plurality of types of content (Lee; see [0042]-[0045]). 

claim 8, the combination of Ramaswamy and Lee further discloses wherein the output interface is a display device configured to display visual content to the person, a speaker configured to output audio content, or a haptic interface configured to provide tactile content to the person (Ramaswamy; col. 7, lines 1-5).

As to claim 9, the combination of Ramaswamy and Lee further discloses wherein the processor is configured to select the item of content by executing further computer instructions to: 
select visual content to be displayed to the person via a display device (Ramaswamy; col. 7, lines 1-5);
select audio content to be output to the person via a speaker (Ramaswamy; col. 7, lines 1-5); or 
select tactile content to be provided to the person via a haptic interface (Ramaswamy; col. 7, lines 1-5). 

As to claim 10, Ramaswamy discloses a method (FIG. 3), comprising: 
capturing a first plurality of images of a person in a vehicle and a plurality of second images of an area viewable by the person (col. 4, lines 21-26 and 32-43, The automobile, in this example, includes one or more sensors such as a microphone 106 capable of receiving audio input, and one or more cameras 108, 110, 112 positioned around the automobile capable of obtaining image (or video) data of at least the sides, rear, and front of the automobile … The portable computing device 114, such as a mobile phone, is positioned on the dashboard of the automobile in such a manner that at least a first camera (e.g., one or more rear facing cameras) can obtain image data of at least a portion of the road and/or surroundings while at least a second camera (e.g., one or more front facing cameras) can obtain image data of objects to the rear of the automobile, along with image data of at least a portion of the inside of the automobile, as may include a region near the driver's seat. The device can additionally be paired with the automobile to receive audio and/or image data from the microphone and cameras associated with the automobile; see col. 6, lines 3-6, images of the user's head, face, and/or eyes are obtained using the front facing camera of the device, cameras 208, 210, 212 of the automobile, or a combination thereof; ); 
determining, from a plurality of attention levels, an attention level of the person in an object of interest in the scene in which the person is looking at based on an analysis of an attention position of the person in the plurality of first images and an analysis of a relative position of the object of interest in the plurality of second images (see col. 4, lines 54-65, The front facing cameras can utilize any or a combination of gaze tracking, blink (frequency) detection, head and body tracking algorithms, or other such user monitoring to determine a measure of the user's attentiveness or attention [i.e. attention level], as may be based at least in part upon user orientation information such as head position, direction of gaze and/or any other user characteristic. The rear facing cameras can use one or more identifying algorithms, or other such approaches to monitor and check for pedestrians (e.g., pedestrians crossing the road), obstacles, activity of other automobiles 116, 118 (e.g., automobiles stopped, slowing down, changing lanes, etc.), road work signs, speed limits; see FIG. 3, step 304 and col. 8, lines 55-63, analyzing the position of the eyes in the image information to determine a direction the user is looking, glancing, or gazing, each of which can depend upon the amount of time the user spends looking at a particular object, such as that captured in step 302; FIG. 3, step 308 and col. 9, lines 15-20; col. 6, lines 27-40);
selecting an item of content to present to the person (col. 7, lines 1-5, the computing device can sound an alarm or other audible alert. Additionally or alternatively, the computing device can perform a visual alert, such as by flashing a light or symbol, or tactile assistance, such as vibrating or causing some aspect of the automobile to vibrate); and 
presenting the selected item of content to the person via the output interface (FIG. 3, step 312; see col. 7, lines 1-5).
Ramaswamy fails to explicitly disclose determining a type of content from a plurality of types of content based on the determined attention level, wherein each attention level of the plurality of attention levels corresponds to a different type of content of the plurality of types of content; 
selecting an item of content to present to the person based on the determined type of content and the object of interest that the person is looking at, wherein the selected item of content has a same type of content as the determined type of content; and 
presenting the selected item of content to the person via the output interface. 
However, Lee teaches determining an attention level of the person in an object of interest in the scene in which the person is looking at (see [0081], attention score determined by the interior camera 302 and head movement sensor 303 which are configured to measure gaze of driver 310 based on the driver's line of sight);  
determining a type of content from a plurality of types of content based on the determined attention level (see [0042]-[0045], the content ranked is selected from the group consisting of: driving mode, calendar event, route destination, traffic information, weather, time, and a combination thereof), wherein each attention level of the plurality of attention levels corresponds to a different type of content of the plurality of types of content (see [0081], rank content displayed on the p displays 308 according to an attention score; see [0042]-[0045]);
selecting an item of content to present to the person based on the determined type of content and the object of interest that the person is looking at, wherein the selected item of content has a same type of content as the determined type of content (see [0045], determining, by the controller, a ranking of content displayed on each display according to an attention score determined by gaze of the user based on the user's line of sight; selecting one of the displays to display the highest ranked content); and 
presenting the selected item of content to the person via the output interface (see [0045], [0085]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ramaswamy using Lee’s teachings to include determining a type of content from a plurality of types of content based on the determined attention level, wherein each attention level of the plurality of attention levels corresponds to a different type of content of the plurality of types of content; selecting an item of content to present to the person based on the determined type of content and the object of interest that the person is looking at, wherein the selected item of content has a same type of content as the determined type of content; and presenting the selected item of content to the person via the output interface in order to display information desired by the driver or a passenger in a manner (Lee; [0006]).

As to claim 11, the combination of Ramaswamy and Lee further discloses wherein determining the attention level comprises:
determining an amount of time the person is looking at the object of interest based on an analysis of the plurality of first images and the plurality of second images (Lee; see [0038], The attention score may be determined by the number of gazes on a particular content, duration of each gaze on that particular content, or a combination thereof; see [0085], The controller 306 keeps count of the number of gazes on each content (including the calendar events) and the duration of each gaze on each content to tabulate the attention score of each content); and 
selecting the attention level from the plurality of attention levels based on the amount of time the person is looking at the object of interest (Lee; see [0038], [0085]). 

As to claim 12, the combination of Ramaswamy and Lee further discloses wherein determining the attention level comprises:
determining a number of times that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images (Lee; see [0038], The attention score may be determined by the number of gazes on a particular content, duration of each gaze on that particular content, or a combination thereof; see [0085], The controller 306 keeps count of the number of gazes on each content (including the calendar events) and the duration of each gaze on each content to tabulate the attention score of each content); and 
selecting the attention level from the plurality of attention levels based on the number of times that the person looks at the object of interest (Lee; see [0038], [0085]). 

As to claim 13, the combination of Ramaswamy and Lee further discloses wherein determining the attention level comprises:
determining a time sequence of a number of views that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images (Lee; see [0038], The attention score may be determined by the number of gazes on a particular content, duration of each gaze on that particular content, or a combination thereof; see [0085], The controller 306 keeps count of the number of gazes on each content (including the calendar events) and the duration of each gaze on each content to tabulate the attention score of each content); and 
selecting the attention level from the plurality of attention levels based on the determined time sequence (Lee; see [0038], [0085]).

As to claim 14, the combination of Ramaswamy and Lee further discloses wherein determining the attention level comprises:
determining a gesture of the person relative to the object of interest based on an analysis of the plurality of first images and the plurality of second images (Lee; see [0032]-[0033], [0080]); and 
(Lee; [0084]-[0085]). 

As to claim 16, Ramaswamy discloses a head unit of an automobile (FIG. 1), comprising: 
a display device that is configured to display visual content (FIG. 1, portable computing device 114; FIG. 2A, the computing device can alert 216 the user of the dog or automobile);  
a memory that is configured to store computer instructions (FIG. 9, memory 904; see col. 15, lines 35-45); and 
a processor that, when executing the computer instructions (FIG. 9, processor 902; see col. 15, lines 35-45), causes the head unit to:
receive a first plurality of images from an interior-facing camera on the automobile (col. 4, lines 21-26 and 32-36, The automobile, in this example, includes one or more sensors such as a microphone 106 capable of receiving audio input, and one or more cameras 108, 110, 112 positioned around the automobile capable of obtaining image (or video) data of at least the sides, rear, and front of the automobile … The portable computing device 114, such as a mobile phone, is positioned on the dashboard of the automobile in such a manner that at least a first camera (e.g., one or more rear facing cameras) can obtain image data of at least a portion of the road and/or surroundings; see col. 6, lines 3-6, images of the user's head, face, and/or eyes are obtained using the front facing camera of the device, cameras 208, 210, 212 of the automobile, or a combination thereof); 
(col. 4, lines 37-43, at least a second camera (e.g., one or more front facing cameras) can obtain image data of objects to the rear of the automobile, along with image data of at least a portion of the inside of the automobile, as may include a region near the driver's seat. The device can additionally be paired with the automobile to receive audio and/or image data from the microphone and cameras associated with the automobile);
determine a focus of a user in the automobile on an object of interest based on a direction of the user's attention detected from the plurality of first images and a relative position of the object of interest detected from the plurality of second images (see col. 4, lines 54-65, user orientation information such as head position, direction of gaze and/or any other user characteristic; see FIG. 3, step 304 and col. 8, lines 55-63, a gaze direction of a user is determined from the image data … analyzing the position of the eyes in the image information to determine a direction the user is looking, glancing, or gazing, each of which can depend upon the amount of time the user spends looking at a particular object, such as that captured in step 302; FIG. 3, step 308 and col. 9, lines 15-20; col. 6, lines 27-40); 
determine, from a plurality of attention levels, an attention level of the user in the object of interest based on the determined focus of the user (see col. 4, lines 54-65, The front facing cameras can utilize any or a combination of gaze tracking, blink (frequency) detection, head and body tracking algorithms, or other such user monitoring to determine a measure of the user's attentiveness or attention [i.e. attention level], as may be based at least in part upon user orientation information such as head position, direction of gaze and/or any other user characteristic. The rear facing cameras can use one or more identifying algorithms, or other such approaches to monitor and check for pedestrians (e.g., pedestrians crossing the road), obstacles, activity of other automobiles 116, 118 (e.g., automobiles stopped, slowing down, changing lanes, etc.), road work signs, speed limits; see FIG. 3, step 304 and col. 8, lines 55-63, analyzing the position of the eyes in the image information to determine a direction the user is looking, glancing, or gazing, each of which can depend upon the amount of time the user spends looking at a particular object, such as that captured in step 302; FIG. 3, step 308 and col. 9, lines 15-20; col. 6, lines 27-40); 
select an item of content to present to the user (col. 7, lines 1-5, the computing device can sound an alarm or other audible alert. Additionally or alternatively, the computing device can perform a visual alert, such as by flashing a light or symbol, or tactile assistance, such as vibrating or causing some aspect of the automobile to vibrate); and 
provide the selected item of content to the user via the display device (FIG. 3, step 312; see col. 7, lines 1-5).
Ramaswamy fails to explicitly disclose determine a type of content from a plurality of types of content based on the determined attention level wherein each type of content of the plurality of types of content corresponds to a different attention level;
select an item of content to present to the user based on the determined type of content and the object of interest that the user is focusing on, wherein the selected item of content has a same type of content as the determined type of content; and 

However, Lee teaches determine an attention level of the person in an object of interest in the scene in which the person is looking at (see [0081], attention score determined by the interior camera 302 and head movement sensor 303 which are configured to measure gaze of driver 310 based on the driver's line of sight); 
determine a type of content from a plurality of types of content based on the determined attention level wherein each type of content of the plurality of types of content corresponds to a different attention level (see [0042]-[0045], the content ranked is selected from the group consisting of: driving mode, calendar event, route destination, traffic information, weather, time, and a combination thereof; see [0081], rank content displayed on the p displays 308 according to an attention score);
select an item of content to present to the user based on the determined type of content and the object of interest that the user is focusing on, wherein the selected item of content has a same type of content as the determined type of content (see [0045], determining, by the controller, a ranking of content displayed on each display according to an attention score determined by gaze of the user based on the user's line of sight; selecting one of the displays to display the highest ranked content); and 
provide the selected item of content to the user via the display device (see [0045], [0085]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ramaswamy using Lee’s teachings to include determine a type of content from a plurality of types of content based on the determined attention level wherein each type of content of the plurality of types of content corresponds to a (Lee; [0006]).

As to claim 17, the combination of Ramaswamy and Lee further discloses wherein the processor, when executing the computer instructions to determine the focus of the user, further causes the head unit to: 
determine a focus area of the user based on a position of the user's eyes and head in the first plurality of images (Ramaswamy; see col. 4, lines 54-65, user orientation information such as head position, direction of gaze and/or any other user characteristic; see FIG. 3, step 304 and col. 8, lines 55-63, a gaze direction of a user is determined from the image data … analyzing the position of the eyes in the image information to determine a direction the user is looking, glancing, or gazing, each of which can depend upon the amount of time the user spends looking at a particular object, such as that captured in step 302; see col. 9, lines 35-36 and lines 51-53); and 
identify a location of the object of interest based on a relative position of the object of interest within the second plurality of images (Ramaswamy; FIG. 3, step 308 and col. 9, lines 15-20, the relative direction and/or location of the object is determined). 

claim 18, the combination of Ramaswamy and Lee further discloses wherein the processor, when executing the computer instructions to determine the attention level, further causes the head unit to: 
determine an amount of time the person is looking at the object of interest based on an analysis of the plurality of first images and the plurality of second images (Lee; see [0038], The attention score may be determined by the number of gazes on a particular content, duration of each gaze on that particular content, or a combination thereof; see [0085], The controller 306 keeps count of the number of gazes on each content (including the calendar events) and the duration of each gaze on each content to tabulate the attention score of each content); and 
select the attention level from the plurality of attention levels based on the amount of time the person is looking at the object of interest (Lee; see [0038], [0085]). 

As to claim 19, the combination of Ramaswamy and Lee further discloses wherein the processor, when executing the computer instructions to determine the attention level, further causes the head unit to: 
determine a number of times that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images (Lee; see [0038], The attention score may be determined by the number of gazes on a particular content, duration of each gaze on that particular content, or a combination thereof; see [0085], The controller 306 keeps count of the number of gazes on each content (including the calendar events) and the duration of each gaze on each content to tabulate the attention score of each content); and 
(Lee; see [0038], [0085]). 

As to claim 20, the combination of Ramaswamy and Lee further discloses wherein the processor, when executing the computer instructions to determine the attention level, further causes the head unit to: 
determine a time sequence of a number of views that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images (Lee; see [0038], The attention score may be determined by the number of gazes on a particular content, duration of each gaze on that particular content, or a combination thereof; see [0085], The controller 306 keeps count of the number of gazes on each content (including the calendar events) and the duration of each gaze on each content to tabulate the attention score of each content); and 
select the attention level from the plurality of attention levels based on the determined time sequence (Lee; see [0038], [0085]).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 9975483) in view of Lee et al (US 20200241824) further in view of Ng-Thow-Hing et al (US 20150062168).

As to claim 6, Ramaswamy as modified by Lee fails to explicitly disclose wherein the processor is configured to determine the attention level by executing further computer instructions to:

determine if another person in the vehicle looks at the object of interest in reaction to the determined gesture of the person; and 
select the attention level from the plurality of attention levels based on the other person looking at the object of interest. 
However, Ng-Thow-Hing teaches determine a gesture of the person relative to the object of interest (FIG. 4, step 406 and [0069], receiving a gesture input and a gaze input based on gestural cues and gaze cues provided by the one or more vehicle occupants in the vehicle 102; see [0025], The vehicle occupant can be a driver or a passenger of the vehicle; see [0032], the gesture recognition subsystem 110 may also be connected to a gaze detection subsystem 122 that includes one or more cameras located within the vehicle 102 and hardware configured to interpret video or image data sensed by the camera(s) to detect a driver's and/or one or more passenger's eye positions within the vehicle 102 in order to determine the driver and/or one or more passenger's gaze inputs based on the passenger's gaze cues (to determine where the driver and/or passenger(s) is looking)); 
determine if another person in the vehicle looks at the object of interest in reaction to the determined gesture of the person (FIG. 4, step 406; see [0054]-[0056], The passenger 304 may also provide gaze cues that correspond to the gesture cues based on the eye movement of the passenger …the passenger's gestural cues and gaze cues may be received through one or more cameras 316 located within the vehicle 320; see [0062]); and 
select the attention level from the plurality of attention levels based on the other person looking at the object of interest (FIG. 4, step 408; see [0055]-[0056]). 
(Ng-Thow-Hing; [0002], [0024], [0044]).

As to claim 15, Ramaswamy as modified by Lee fails to explicitly disclose wherein determining the attention level comprises:
determining a gesture of the person relative to the object of interest;
determining if another person in the vehicle looks at the object of interest in reaction to the determined gesture of the person; and 
selecting the attention level from the plurality of attention levels based on the other person looking at the object of interest. 
However, Ng-Thow-Hing teaches determining a gesture of the person relative to the object of interest (FIG. 4, step 406 and [0069], receiving a gesture input and a gaze input based on gestural cues and gaze cues provided by the one or more vehicle occupants in the vehicle 102; see [0025], The vehicle occupant can be a driver or a passenger of the vehicle; see [0032], the gesture recognition subsystem 110 may also be connected to a gaze detection subsystem 122 that includes one or more cameras located within the vehicle 102 and hardware configured to interpret video or image data sensed by the camera(s) to detect a driver's and/or one or more passenger's eye positions within the vehicle 102 in order to determine the driver and/or one or more passenger's gaze inputs based on the passenger's gaze cues (to determine where the driver and/or passenger(s) is looking));
determining if another person in the vehicle looks at the object of interest in reaction to the determined gesture of the person (FIG. 4, step 406; see [0054]-[0056], The passenger 304 may also provide gaze cues that correspond to the gesture cues based on the eye movement of the passenger …the passenger's gestural cues and gaze cues may be received through one or more cameras 316 located within the vehicle 320; see [0062]); and 
selecting the attention level from the plurality of attention levels based on the other person looking at the object of interest (FIG. 4, step 408; see [0055]-[0056]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy and Lee using Ng-Thow-Hing’s teachings to include determinong a gesture of the person relative to the object of interest; determining if another person in the vehicle looks at the object of interest in reaction to the determined gesture of the person; and selecting the attention level from the plurality of attention levels based on the other person looking at the object of interest in order to enhance driving and improve safety (Ng-Thow-Hing; [0002], [0024], [0044]).

Response to Arguments
Applicant’s amendments and arguments, filed on 01/19/2022, with respect to the rejection(s) of claim(s) 1, 10 and 16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al (US 20200241824).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482